Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Statutory Basis, 35 U.S.C. §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

claim 14 is rejected under 35 U.S.C. § 101, because the claimed invention is directed to nonstatutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is directed to a program per se.
Claim 14 explicitly recites
“14. A program causing a computer to perform: …”
Thus, only a “program” per se is actually claimed with the “computer” being intended use.
Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 12 is nonstatutory under 35 U.S.C. §101.
No claim depends on claim 14.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20060170789 A1, hereinafter “Takahashi”), in view of Okada et al. (US 20180309940 A1, hereinafter “Okada”).

Regarding claim 1, Takahashi teaches an image processing device (Fig. 1, [0050]: a camera) comprising: a white balance setting unit  that sets a white balance adjustment value of an image signal of a captured image generated by photoelectrically converting light from a subject by an imaging element (Figs. 1-16, [0050]-[0051]: an auto white balance apparatus 10 that apply white balance applies white balance adjustment to an input image rom an image pickup device 20) using a light-source estimation result based on the image signal (Figs. 1-16, [0057] The typical-value calculating circuit 120 calculates, for every block, luminance and color difference representing the characteristic of an average color of the block.), and a light-source estimation result based on a sensor signal generated by an optical sensor unit upon obtaining the captured image (Figs. 1-2, [0106]&[0110]: object luminance Lo is detected by an object luminance detector 30 set to a camera. A light-source contribution correcting circuit 138 corrects an estimated value in which the contribution component of each light source j to the whole scene of the input image is estimated).
Takahashi does not teach the optical sensor unit having a wider view angle than that of the captured image and having spectral sensitivity in a region different from that of the imaging element.
However, Okada discloses optical sensor unit having a wider view angle than that of the captured image (Fig. 1, [0061]: in the case where the viewing angles of the far infrared imaging apparatus 20 and the CMOS imaging apparatus 10 are different, the viewing angles of both may be associated with each other, by having a part of the output of the imaging apparatus 20 with the wider viewing angle cut out.) and having spectral sensitivity in a region different from that of the imaging element (Figs. 3-4&7, [0004], [0076]&[0094]:  the CMOS sensor, in correspondence with an intensity of near infrared light of approximately 700 nm to 800 nm; and the far infrared imaging apparatus 20 is an imaging apparatus which includes an imaging element having sensitivity to far infrared light (light with a wavelength of 8.0 μm or higher)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical sensor unit having a wider view angle than that of the captured image and having spectral sensitivity in a region different from that of the imaging element as taught by Okada into Takahashi image device. The suggestion/ motivation for doing so would be to adjust color of the NIR image based on the FIR image (Okada: [0012]). 

Regarding claim 2, the Takahashi and Okada combination teaches the image processing device according to claim 1, in addition Takahashi discloses wherein the white valance setting unit determines reliability of the light-source estimation result [0101]-[0103]: general reliability calculating circuit 136 calculates reliability of the light source i for the whole image (referred to as general reliability)), and sets the white balance adjustment value based on the determination result of the reliability ([0120]: The white balance adjusting circuit 150 adjusts the white balance of an image by multiplying pixel values R, G, and B input from the image pickup device 20 by gains (Rgain, Ggain, and Bgain) obtained by the white balance gain calculating circuit 140. The correction is based on the general reliability calculating circuit 136 as illustrated by Fig, 2).

Regarding claim 3, the Takahashi and Okada combination teaches the image processing device according to claim 2, in addition Takahashi discloses wherein the white balance setting unit classifies the light-source estimation result based on the image signal into any category among categories of a plurality of light sources capable of being estimated based on the sensor signal ([0063]-[0064]: child block selecting circuit 123 estimates a light source for every parent block and selects child blocks in accordance with the threshold value S corresponding to the estimated light source. As light sources estimated by the child block selecting circuit 123, daylight, tungsten light (e.g. incandescent light), and fluorescent light are assumed.), and determines the reliability of the light-source estimation result based on the image signal by comparing the category into which the light-source estimation result is classified with the light source estimated based on the sensor signal (Fig. 2, [0084]-[0088]3: A block reliability calculating circuit 134 obtains the reliability when a light source illuminates a block on each light source previously assumed for each parent block. The block reliability of a certain block is obtained for each assumed light source).

Regarding claim 5, the Takahashi and Okada combination teaches the image processing device according to claim 3, in addition Takahashi discloses wherein the white balance setting unit determines that the light-source estimation result based on the image signal is reliable in a case where a category into which the light-source estimation result is currently classified is equal to the light source estimated based on the sensor signal, and updates the white balance adjustment value according to the current light-source estimation result based on the image signal ([0101]-[0103]& [0120]: general reliability calculating circuit 136 calculates reliability of the light source i for the whole image (referred to as general reliability); and the white balance adjusting circuit 150 adjusts the white balance of an image by multiplying pixel values R, G, and B input from the image pickup device 20 by gains (Rgain, Ggain, and Bgain) obtained by the white balance gain calculating circuit 140. The correction is based on the general reliability calculating circuit 136 as illustrated by Fig, 2)).

Regarding claim 7, the Takahashi and Okada combination teaches the image processing device according to claim 2, in addition Takahashi discloses wherein the white balance setting unit determines the reliability of the light-source estimation result based on the image signal ([0120]: The white balance adjusting circuit 150 adjusts the white balance of an image by multiplying pixel values R, G, and B input from the image pickup device 20 by gains (Rgain, Ggain, and Bgain) obtained by the white balance gain calculating circuit 140. The correction is based on the general reliability calculating circuit 136 as illustrated by Fig, 2); and in addition Okada discloses a case where a view-angle difference between a view angle of the captured image and a view angle of the optical sensor unit is equal to or greater than a predetermined value (Fig. 1, [0061]: in the case where the viewing angles of the far infrared imaging apparatus 20 and the CMOS imaging apparatus 10 are different, the viewing angles of both may be associated with each other, by having a part of the output of the imaging apparatus 20 with the wider viewing angle cut out.).

Regarding claim 9, the Takahashi and Okada combination teaches the image processing device according to claim 1, in addition Okada discloses wherein the optical sensor unit includes sensitivity in at least an infrared region (Figs. 3-4&7, [0004], [0076]&[0094]:  the CMOS sensor, in correspondence with an intensity of near infrared light of approximately 700 nm to 800 nm; and the far infrared imaging apparatus 20 is an imaging apparatus which includes an imaging element having sensitivity to far infrared light (light with a wavelength of 8.0 μm or higher)).

Regarding claim 10, the Takahashi and Okada combination teaches the image processing device according to claim 1, in addition Okada discloses wherein the view angle of the optical sensor unit includes the view angle of the captured image (Fig. 1, [0061]: in the case where the viewing angles of the far infrared imaging apparatus 20 and the CMOS imaging apparatus 10 are different, the viewing angles of both may be associated with each other, by having a part of the output of the imaging apparatus 20 with the wider viewing angle cut out.).

Regarding claim 11, the Takahashi and Okada combination teaches the image processing device according to claim 1, in addition Takahashi discloses further comprising: a white balance adjustment unit that performs white balance adjustment to the image signal based on the white balance adjustment value (Fig. 2, [0120]: the white balance adjusting circuit 150 adjusts the white balance of an image by multiplying pixel values R, G, and B input from the image pickup device 20 by gains (Rgain, Ggain, and Bgain) obtained by the white balance gain calculating circuit 140).

Regarding claim 13,  Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 13, corresponds to apparatus claim 2, is rejected for the same reasons of obviousness as used above.

Regarding claim 14,  claim 14 has been analyzed and rejected with regard to claim 13 and in accordance with Okada's further teaching on: program causing a computer to perform white balance adjustment, the program causing the computer to perform ([0155]:a CPU 301 functions as an operation processing apparatus and a control apparatus, and controls all the operations within the image processing apparatus 30 in accordance with various types of programs.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have embodied the steps taught by Takahashi being stored as an instruction on non-

Regarding claim 15, although the wording is different, the material is considered substantively equivalent to the material associated with claim 1, as discussed above. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 1.

Allowable Subject Matter
Claims 4, 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697